Name: Commission Regulation (EEC) No 3988/87 of 22 December 1987 amending certain measures in respect of the application of the common organization of the markets in the beef sector on account of the introduction of the combined nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  agricultural policy
 Date Published: nan

 Avis juridique important|31987R3988Commission Regulation (EEC) No 3988/87 of 22 December 1987 amending certain measures in respect of the application of the common organization of the markets in the beef sector on account of the introduction of the combined nomenclature Official Journal L 376 , 31/12/1987 P. 0031 - 0046 Finnish special edition: Chapter 3 Volume 25 P. 0175 Swedish special edition: Chapter 3 Volume 25 P. 0175 COMMISSION REGULATION (EEC) N ° 3988/87of 22 December 1987amending certain measures in respect of the application of the common organization of the markets in the beef sector on account of the introduction of the combined nomenclatureTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) N ° 2658/87 of 23 July 1987 on the tariff and statistical nomenclature of the Common Customs Tariff (1), amended by Regulation (EEC) N ° 3985/87 (2), and in particular the second subparagraph of Article 15 (1) thereof, Having regard to Council Regulation (EEC) N ° 3905/87 of 22 December 1987 amending Regulation (EEC) N ° 805/68 on the common organization of the market in beef and veal (3) and in particular Article 2 thereof, Whereas, according to the second subparagraph of Article 15 (1) of Regulation (EEC) N ° 2658/87, adaptations of a technical nature of Community acts using the combined nomenclature are to be carried out by the Commission; whereas amendments of substance are to be carried out in accordance with the procedure laid down in Article 27 of Council Regulation (EEC) N ° 805/68 (4) by virtue of Article 2 of Regulation (EEC) N ° 3905/87; Whereas numerous measures in the beef and veal sector must be adapted at the technical level as well as in regard to certain substantive points in order to take account of the utilization of the new combined nomenclature based on the harmonized system of designation and codification of goods due to replace the Convention of 15 December 1950 on the nomenclature for the classification of goods in the customs tariffs, Whereas owing to the number and content of texts requiring such modification it is advisable to regroup, in one Regulation, all the necessary amendments; Whereas, certain items for calculating which still appear in units of accounts in the said measures should be expressed in ECU using the coefficient of 1,208953 referred to in Article 13 of Council Regulation (EEC) N ° 1676/85 (5) as last amended by Regulation (EEC) N ° 1636/87 (6); Whereas the measures provided for in this Regulation in application of Article 2 of Regulation (EEC) N ° 3905/87 are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1Commission Regulation (EEC) N ° 586/77 of 18 March 1977 laying down rules for the application of levies on beef and veal and amending Council Regulation (EEC) N ° 950/68 of the Common Customs Tariff (7), as last amended by Regulation (EEC) N ° 3114/83 (8), is hereby amended as follows: 1. Article 6 is replaced by the following: 'Article 6For frozen meat falling within subheading 0202 10 and 0202 20 10 and specified in (b) of the Annex to Regulation (EEC) N ° 805/68: (a)the coefficient referred to in Article 11 (2) (a) thereof shall be 1,69; (b)the flat-rate sum referred to in Article 11 (2) (b) thereof shall be 6,65 ECU per 100 kilograms.'2. In Article 9 the first paragraph is replaced by the following: '1. For the purpose of the levies, (a)''Carcases of bovine animals'', for the purposes of subheadings 0201 10 and 0202 10 of the combined nomenclature means whole carcases of the slaughtered animals after having been bled, eviscerated and skinned, imported with or without the heads, with or without the feet and with or without the other offals attached. Where carcases are imported without the heads, the latter must have been separated from the carcase at the atloido-occipital joint. When imported without the feet, the latter must have been cut off at the carpo-metacarpal or tarso-metacarsal joints; ''carcase'' includes the front part of the carcase comprising all the bones and the scrag, neck and shoulder having more than 10 pairs or ribs; (b)''Half-carcases of bovine animals'', for the purposes of subheadings 0201 10 and 0202 10 of the combined nomenclature means the product resulting from the symmetrical division of the whole carcase through the centre of each cervical, dorsal, lumbar and sacral vertebra and through the centre of the sternum and of the ischio-pubic symphysis; ''half-carcase'' includes the front part of the half-carcase comprising all the bones and the scrag, neck and shoulder having more than 10 ribs. (c)''Compensated quarters'', for the purposes of subheadings 0201 20 11, 0201 20 19 and 0202 20 10 of the combined nomenclature are composed of either: - forequarters comprising all the bones and the scrag, neck and shoulder, and cut at the 10th rib; and hindquarters comprising all the bones and the thigh and sirloin, and cut at the third rib; or- forequarters comprising all the bones and the scrag, neck and shoulder, and cut at the fifth rib with the whole of the flank and breast attached; and hindquarters comprising all the bones and the thigh and sirloin, and cut at the eighth rib. The forequarters and the hindquarters constituting ''compensated quarters'' must be imported at the same time and in equal numbers and the total weight of the forequarters must be the same as that of the hindquarters; however, a difference between the weights of the two parts of the consignment is allowed provided that this does not exceed 5 % of the weight of the heavier part (forequarters or hindquarters); (d)''Unseparated forequarters'', for the purposes of subheadings 0201 20 31, 0201 20 39, and 0202 20 30 of the combined nomenclature means the front part of the carcase comprising all the bones and the scrag, neck and shoulder, with a minimum of four pairs of ribs and a maximum of 10 pairs of ribs (the first four pairs of ribs shall be whole, the others may be cut) with or without the thin flank; (e)''Separated forequarters'', for the purposes of subheadings 0201 20 31, 0201 20 39 and ex 0202 20 30 of the combined nomenclature means the front part of the half-carcase comprising all the bones and the scrag, neck and shoulder, with a minimum of four ribs and a maximum of 10 ribs (the first four ribs shall be whole, the others may be cut) with or without the thin flank; (f)''Unseparated hindquarters'', for the purpose of subheadings 0201 20 51, 0201 20 59 and 0202 20 50 of the combined nomenclature, the rear part of the carcase comprising all the bones and the thigh and sirloin, including the fillet, with a minimum of three pairs of whole or cut ribs with or without the shanks and with or without the thin flank; (g)''Separated hindquarters'', for the purpose of subheadings 0201 20 51, 0201 20 59 and 0202 20 50 of the combined nomenclature, the rear part of the half-carcase comprising all the bones of the half-carcase comprising all the bones and the thigh and sirloin including the fillet, with a minimum ofthree whole or cut ribs with or without the shank and with or without the thin flank; (h)''Crop'' and ''chuck and blade'' cuts, for the purposesof subheading 0202 30 50, of the combinednomenclature means the dorsal part of the forequarter, including the upper part of the forequarter, including the upper part of the shoulder, obtained from a forequarter with a minimum of four ribs and a maximum of 10 ribs by a cut along a straight line through the point where the first rib joins the first sternal segment to the point of reflection of the diaphragm on the 10th rib; (i)''Brisket'' cut, for the purposes of subheading 0202 30 50 of the combined nomenclature the lower part of the forequarter comprising the brisket navel end and the brisket point end; (j)''Other prepared or preserved meat or meat offal containing bovine meat or offal, uncooked'' for the purposes of subheadings 1602 50 10 and 1602 90 61, means products which have not been subjected to any heat-treatment or which have been subjected to a heat treatment insufficient to ensure the coagulation of meat proteins in the whole of the product and which therefore show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part.'3. Article 14 is deleted4. Annexes I and II are replaced by Annexes I and II to this Regulation. Article 2Article 1 (1) (b) to Commission Regulation (EEC) N ° 2182/77 of 30 September 1977 laying down detailed rules for the sale of frozen beef from intervention stocks for processing in the Community and amending Regulation (EEC) N ° 1687/76 (1), as last amended by Regulation (EEC) N ° 1809/87 (2), is hereby replaced by the following: '(b) other products as defined in Article 2 (6) of the same Regulation, or products falling within subheading 0210 20 90 of the combined nomenclature.'Article 3Annex II, point 1 to Commission Regulation (EEC) N ° 2226/78 of 25 September 1978 laying down detailed rules for the application of intervention measures in the beef and veal sector and repealing Regulation (EEC) N ° 1896/73 and (EEC) N ° 2630/75 (3), as last amended by Regulation (EEC) N ° 3350/87 (4), is replaced by the following: '1. Meat of adult bovine animals, fresh or chilled (heading N ° 0201 of the combined nomenclature) in the form of carcases, half carcases or compensated quarters, forequarters or hindquarters from animals slaughtered not more than six days previously.'Article 4Article 2 (5) to Commission Regulation (EEC) N ° 1136/79 of 8 June 1979 laying down detailed rules for the application of special import arrangements for certain types of frozen beef intended for processing and repealing Regulation (EEC) N ° 572/78 (1) as last amended by Regulation (EEC) N ° 1121/87 (2) is hereby replaced by the following: '5. For the purposes of Article 14 (1) (a) of Regulation (EEC) N ° 805/68 ''preserves'' means products falling within subheading 1602 50 90 of the combined nomenclature, containing by weight 20 % or more of meat of bovine animals, excluding offal and fat, in which beef and jelly account for at least 85 % of the total net weight. However, products which have been processed in a retail or catering establishment and offered for sale to the ultimate consumer shall not be considered ''preserves''.'Article 5Commission Regulation (EEC) N ° 1544/79 of 24 July 1979 on the granting of export refunds for pure-bred breeding bovine animals (1) is hereby amended as follows: 1. Article 1 is replaced by the following: 'Article 1For the purposes of granting export refunds, bovine animals are considered as pure-bred breeding animals falling within subheading 0102 10 00 of the combined nomenclature where they comply with the definition given in Article 1 of Council Directive 77/504/EEC.'2. Article 2 (2) is replaced by the following: '2. At the time of customs import formalities in respect of animals falling within subheading 0102 10 00 of the combined nomenclature the pedigree certificate or equivalent document indicating the name and address of the breeder shall be submitted. If the breeder is established within the Community it must, furthermore, be proved that no refund has beengranted or that any refund granted has been repaid. Where such proof cannot be provided, the animals shall be considered as having benefited from an export refund equal to the highest import levy applicable on the day of re-import into the Community to bovine animals falling within subheadings 0102 90 31, 0102 90 33 and 0102 90 35 of the combined nomenclature'. Article 6In Article 1 of Commission Regulation (EEC) N ° 988/80 of 23 April 1980 on the application of the lowest rate of the export refund on certain beef and veal products (4), the first part of the sentence is hereby replaced by the following: 'The fact that no refund has been fixed for products falling within heading N ° 0201 and subheading 0206 10 95 of the combined nomenclature exported to the United States shall not be taken into consideration.'Article 7Commission Regulation (EEC) N ° 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (5) as last amended by Regulation (EEC) N ° 3893/87 (6) is hereby amended as follows: 1. Article 2 is replaced by the following: 'Article 21. A licence shall be required for the import into the Community and export therefrom of any of the products referred to in Article 1 (1) (a) of Regulation (EEC) N ° 805/68 and of any products falling within subheadings 1602 50 90 and 1602 90 69 of the combined nomenclature. 2. A licence shall be required for the export from the Community of products falling within subheading 0102 10 00 of the combined nomenclature.'2. Article 4 (a) is replaced by the following: (a) Import licences with advance fixing of the levy: ii(i) for 30 days from their day of issue within the meaning of Article 21 (1) of Regulation (EEC) N ° 3183/80 for products falling within heading N ° 0201 00 and subheading 0206 10 95 of the combined nomenclature originating in and coming from Argentina or Uruguay. i(ii) for 60 days from that date for products falling within heading N ° 0202 and subheading 0206 29 91 of the combined nomenclature, originating in and coming from Argentina, Australia, New Zealand or Uruguay. (iii) for 45 days from that date for products falling within heading N ° 0202 and subheading 0206 29 91 of the combined nomenclature, originating in and coming from Romania:'3. Article 8 is replaced by the following: 'Article 81. Applications for export licences should identify the products in terms of- one of the subheadings of the combined nomenclature, - one of the groups of subheadings of the combined nomenclaturedrawn from the same indents which appear in Annex III. The same subheadings or groups of subheadings shall be stated in the export licence. 2. Without prejudice to other provisions, applications are made for import licences for products falling within- one of the subheadings of the combined nomenclature, - one of the groups of subheadings of the combined nomenclaturedrawn from the same indents which appear in Annex IV. The same subheading or group of subheadings shall be stated in the import licence. 3. However, when advance fixing of the refund for certain or all destinations is possible only for products falling within certain subheadings or groups of subheadings, referred to in paragraph 1, Section 12 of the application and of the licence itself shall give the description of the products eligible for advance fixing of the refund and the subheading or group of subheadings shall be entered in Section 8. The licence is valid only for products so designated.'4. Article 8a (1) and (2) are replaced by the following: '1. For products falling within headings Nos 0201 and 0202 and within subheadings 0206 10 95 and 0206 29 91 of the combined nomenclature the application for an export licence and the licence itself shall contain in Section 13 the name of the country of destination of the product. 2. For products falling within headings Nos 0201 and 0202 and in subheadings 0206 10 95 and 0206 29 91 of the combined nomenclature the export licencewith advance fixing of the refund as referred to in Article 3 (a) shall be issued on the fifth working day following the day on which the application is lodged unless special measures are taken during that period.'5. In Article 16 (1) the part of the sentence 'from the subheading 0201 A II of the Common Custom Tariff' is replaced by 'from headings Nos 0201, 0202 and subheadings 0206 10 95 and 0206 29 91 of the combined nomenclature'. 6. In Annex I, first section, points 1, 2 and 3 are replaced by Annex III to this Regulation. 7. Section II of the first Annex is replaced by Annex IV to this Regulation. 8. Annex III replaced in Annex V to this Regulation is added. 9. Annex IV replaced in Annex VI to this Regulation is added. Article 8Commission Regulation (EEC) N ° 139/81 of 16 January 1981 defining the conditions for the admission of certain kinds of frozen beef and veal to subheadings 0201 A II b)4 bb) 22 of the Common Customs Tariff (1) as amended by Regulation (EEC) N ° 1652/87 (2) is hereby amended as follows: 1. In the title the subheading '0201 A II b) 4 bb) aa of the Common Custom Tariff' is replaced by the subheading '0202 30 50 of the combined nomenclature'. 2. Article 1 is replaced by the following: 'Article 1The admission of frozen meat from non-member countries to subheading 0202 30 50 of the combined nomenclature (crop, chuck and blade and brisket cuts) shall be subject to the production of a certificate of authenticity which satisfies the requirements laid down in this Regulation.'Article 9In Article 1 of Commission Regulation (EEC) N ° 74/84 of 12 January 1984 laying down the conditions for granting special export refunds on certain cuts of unboned (bone-in) meat of bovine animals (3), amended by Regulation (EEC) N ° 3169/87 (4), the first subparagraph is hereby replaced by the following: 'Fresh or chilled cuts of unboned (bone-in) meat falling within subheading 0201 20 90 of the combined nomenclature from carcases, half carcases, ''compensated'' quarters, forequarters and hindquarters of adult male cattle may, subject to the terms of this Regulation, qualify for special export refunds.'Article 10Commission Regulation (EEC) N ° 2388/84 of 14 August 1984 on special detailed rules for the application ofexport refunds in the case of certain preserved beef andveal products (1) last amended by Regulation (EEC)N ° 3425/86 (2) is hereby amended as follows: 1. Article 1 is replaced by the following: 'Article 1Preserved products falling within subheading 1602 50 90 of the combined nomenclature which meet the conditions laid down by this Regulation and are exported to third countries shall be eligible for a special refund where they are manufactured under the arrangements provided for by Article 4 of Regulation (EEC) N ° 565/80.'2. Article 3 is replaced by the following: 'Article 3Where preserved products falling within subheading 1602 50 90 of the combined nomenclature put up in accordance with Article 2, are re-imported into the customs territory of the Community and not declared for free circulation under Council Regulation (EEC) N ° 754/76, the competent authority shall authorize entry into free circulation only if, in addition to the payment of duties applicable on import, proof is provided that the amount of the refund granted on export has been recovered. Where the amount granted cannot be determined to the satisfaction of those authorities it shall be considered to be equal to the highest refund applicable on the date of acceptance of the declaration of free circulation for the goods in question.'Article 11Annex I to Commission Regulation (EEC) N ° 588/86 of28 February 1986 on fixing the special levies on trade in beef and veal with respect to Portugal (3) is hereby replaced by Annex VII to this Regulation. Article 12Commission Regulation (EEC) N ° 1695/86 of 30 May 1986 laying down detailed rules for the application of the premium for the slaughter of certain adult bovine animals for slaughter in the United Kingdom (4) is herely amended as follows: 1. In Article 10 (2) point c is replaced by the following: '(c) in respect of each 10-day period, communicate to the Commission, not later than 15 days thereafter, the quantities of products falling within subheadings 1602 50 90 and 1602 90 69 of the combined nomenclature.'2. The Annex is replaced by Annex VIII to the present Regulation. Article 13Article 1 (1) of Council Decision 82/530/EEC of 19 July 1982 authorizing the United Kingdom to permit the Isle of Man authorities to apply a system of special import licences to sheepmeat and beef and veal (5), as amended by Decision 84/363/EEC (6), is hereby replaced by the following: '1. In order to limit imports the United Kingdom may authorize the Isle of Man Government to apply a system of special import licences to products of the sheepmeat and beef and veal sectors, falling within headingsand subheadings 0102 10, 0102 90 10, 0102 90 31, 0102 90 33, 0102 90 35, 0102 90 37, 0104, 0201, 0202, 0204, 0206 10 95 and 0206 29 91 of the combined nomenclature.'Article 14Article 2 (1) of Commission Regulation (EEC) N ° 2670/85 of 23 September 1985 on the sale at prices fixed at a standard rate in advance of certain bone-in beef held by certain intervention agencies and intended for export (7) as last amended by Regulation (EEC) N ° 2405/87 (8) is hereby replaced by the following: '1. The meat must be exported to one of the destinations for which a refund is fixed for products falling within subheading 0202 30 90 of the combined nomenclature.'Article 15In Article 2 (1) of Commission Regulation (EEC) N ° 1055/87 of 14 April 1987 on the sale of prices fixed at a standard rate in advance of certain bone-in beef and veal held by certain intervention agencies and intended for export and amending Regulation (EEC) N ° 1687/76 (1), amended by Regulation (EEC) N ° 1416/87 (2), the first sentence is hereby replaced by the following: '1. The meat must be exported to one of the destinations for which a refund is fixed for products falling within subheading 0202 30 90 of the combined nomenclature'. Article 16This Regulation shall enter into force on 1 January 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1987. For the CommissionFrans ANDRIESSENVice-PresidentPOR:L376UMBE12.95FF: 4UEN; SETUP: 01; Hoehe: 2748 mm; 500 Zeilen; 22733 Zeichen; Bediener: UTE0 Pr.: C; Kunde: ................................ (1) OJ N ° L 256, 7. 9. 1987, p. 1. (2) See page 1 of this Official Journal. (3) OJ N ° L 370, 30. 12. 1987, p. 7. (4) OJ N ° L 148, 28. 6. 1968, p. 24. (5) OJ N ° L 164, 24. 6. 1985, p. 1. (6) OJ N ° L 153, 13. 6. 1987, p. 1. (7) OJ N ° L 75, 23. 3. 1977, p. 10. (8) OJ N ° L 303, 5. 11. 1983, p. 16. (1) OJ N ° L 251, 1. 10. 1977, p. 60. (2) OJ N ° L 170, 30. 6. 1987, p. 23. (3) OJ N ° L 261, 26. 9. 1978, p. 5. (4) OJ N ° L 317, 7. 11. 1987, p. 33. (1) OJ N ° L 141, 9. 6. 1979, p. 10. (2) OJ N ° L 109, 24. 4. 1987, p. 12. (3) OJ N ° L 187, 25. 7. 1979, p. 8. (4) OJ N ° L 106, 24. 4. 1980, p. 27. (5) OJ N ° L 241, 13. 9. 1980, p. 5. (6) OJ N ° L 365, 24. 12. 1987, p. 48. (1) OJ N ° L 15, 17. 1. 1981, p. 4. (2) OJ N ° L 153, 13. 6. 1987, p. 33. (3) OJ N ° L 10, 13. 1. 1984, p. 32. (4) OJ N ° L 301, 24. 10. 1987, p. 21. (1) OJ N ° L 221, 18. 8. 1984, p. 28. (2) OJ N ° L 316, 11. 11. 1986, p. 9. (3) OJ N ° L 57, 1. 3. 1986, p. 45. (4) OJ N ° L 146, 31. 5. 1986, p. 56. (5) OJ N ° L 234, 9. 8. 1982, p. 7. (6) OJ N ° L 191, 19. 7. 1984, p. 30. (7) OJ N ° L 253, 24. 9. 1985, p. 8. (8) OJ N ° L 219, 8. 8. 1987, p. 12. (1) OJ N ° L 103, 15. 4. 1987, p. 10. (2) OJ N ° L 135, 23. 5. 1987, p. 18. ANNEX I 'ANNEX I >TABLE> ANNEX II 'ANNEX II >TABLE> ANNEX III '1. Licences comprising ACP/OCT products(referred to in Regulation (EEC) N ° 486/85)>TABLE>'2. Licences with advance fixing of the levy(referred to in Article 16 (2) of Regulation (EEC) N ° 805/68) (1))>TABLE>'3. Other(Under: (a) GATT quota for frozen beef and veal falling within heading N ° 0202 of the combined nomenclature; (b)Young bovine animals for fattening referred to in Article 13 of Regulation (EEC) N ° 805/68; (c)Article 14 (1) (a) of Regulation (EEC) N ° 805/68 being beef imports intended for the manufacture of preserves; (d)Article 14 (1) (b) of Regulation (EEC) N ° 805/68 being beef imports intended for the manufacture of other products; (e)Beef and veal originating in the United States of America and in Canada and referred to in Article 1 (1) (d) of Regulation (EEC) N ° 263/81; (f)Other licences not covered by paragraphs 1 and 2 or 3 (a) to (e) above (1). >TABLE>(1) Does not form part of the return. ANNEX IV 'SECTION II: EXPORT LICENCESMember State: . Application of Article 16 of Regulation (EEC) N ° 2377/80Quantities of products for which export licences have been issuedFrom: . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . To: . 1. With advance fixing of the refund(Referred to in Article 18 (4) of Regulation (EEC) N ° 805/68; excluding licences referred to in Article 2 of Regulation (EEC) No 2973/79 (1))>TABLE> 2. Special exports to the United States of America(Referred to in Article 2 of Regulation (EEC) No 2973/79 (1))>TABLE>3. Other(Not covered by paragraphs 1 and 2 above (1))>TABLE>(1) Does not form part of the return. ANNEX V 'ANNEX III List referred to in Article 8 (1)- 0102 10 00- 0102 90 10, 0102 90 31, 0102 90 33, 0102 90 35, 0102 90 37- 0201 10 10, 0201 10 90- 0201 20 11, 0201 20 19, 0201 20 31, 0201 20 39, 0201 20 51, 0201 20 59- 0201 20 90- 0201 30, 0206 10 95- 0202 10- 0202 20 10, 0202 20 30 and 0202 20 50- 0202 20 90- 0202 30 10- 0202 30 90, 0206 29 91- 0210 20 10- 0210 20 90, 0210 90 41- 0210 90 90- 1602 50 10, 1602 90 61- 1602 50 90, 1602 90 69' ANNEX VI 'ANNEX IV List referred to in Article 8 (2)- 0102 90 10, 0102 90 31, 0102 90 33, 0102 90 35, 0102 90 37- 0201 10 10, 0201 10 90, 0201 20 11, 0201 20 19- 0201 20 31, 0201 20 39- 0201 20 51, 0201 20 59- 0201 20 90- 0201 30, 0206 10 95- 0202 10, 0202 20 10- 0202 20 30- 0202 20 50- 0202 20 90- 0202 30 10- 0202 30 50- 0202 30 90, 0206 29 91- 0210 20 10- 0210 20 90, 0210 90 41- 0210 90 90- 1602 50 10, 1602 90 61- 1602 50 90, 1602 90 69'POR:L376UMBE17.97FF: 4UEN; SETUP: 01; Hoehe: 253 mm; 43 Zeilen; 983 Zeichen; Bediener: UTE0 Pr.: C; Kunde: 40772 Montan England 17 ANNEX VII 'ANNEX I >TABLE> ANNEX VIII 'ANNEX >TABLE>